DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/21/21 have been received. Claims 1, 12, 13, 17, and 18 have been amended. Claims 4 and 20 have been cancelled.
Claim Objections
3.	The objection to claim 9 is addressed in the Examiner’s amendment below.
Claim Rejections - 35 USC § 112
4.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 13 and 18 are withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, on claim 20 is withdrawn because the Applicant cancelled the claim.
Claim Rejections - 35 USC § 102
6.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Ohkawara et al. (EP 2963715A1) as cited in IDS dated 4/3/19  on claim(s) 1, 3, 6-11, 14, 17, 18, and 20  is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohkawara et al. (EP 2963715A1) as cited in IDS dated 4/3/19   in view of Matsumoto et al. (US 2013/0034795) as cited in IDS dated 4/3/19 on claims 2, 15, and 16 is/are withdrawn because the Applicant amended the claims.

9.	The rejection under 35 U.S.C. 103 as being unpatentable over Ohkawara et al. (EP 2963715A1) as cited in IDS dated 4/3/19   in view of Matsumoto et al. (US 2013/0034795) as cited in IDS dated 4/3/19, in view of Adams et al. (US 2007/0077463)  on claim 19 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment is to correct a grammatical issue in claim 9. The examiner’s amendment is not intended to affect the scope of Applicant’s claimed invention.
The application has been amended as follows.
11.	Claim 9 has been amended to: The generator unit according to claim 8, wherein the control device (80) is provided, in particular set up, to shut off the fuel cell device (20) in the
event that [[an]] a threshold value is exceeded.
Allowable Subject Matter
12.	Claims 1-3, and 5-19 are allowed.
13.	The following is an examiner’s statement of reasons for allowance:  Previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724